Citation Nr: 0621056	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
condition, also referred to as sponydylolisthesis of the 
lumbosacral spine with spina bifida occulta.  

2.  Entitlement to service connection for status post medial 
meniscectomy of the left knee, secondary to 
sponydylolisthesis of the lumbosacral spine with spina bifida 
occulta.  

3.  Entitlement to service connection for patellofemoral 
arthrosis of the right knee, secondary to sponydylolisthesis 
of the lumbosacral spine with spina bifida occulta.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which found no new and material 
evidence to reopen the claim for service connection for a low 
back condition, also referred to as sponydylolisthesis of the 
lumbosacral spine with spina bifida occulta, and also denied 
service connection for status post medial meniscectomy of the 
left knee, secondary to sponydylolisthesis of the lumbosacral 
spine with spina bifida occulta and service connection for 
patellofemoral arthrosis of the right knee, secondary to 
sponydylolisthesis of the lumbosacral spine with spina bifida 
occulta.  

The issue of service connection for a low back condition also 
referred to as sponydylolisthesis of the lumbosacral spine 
with spina bifida occulta, being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for a low back condition, also 
referred to as sponydylolisthesis of the lumbosacral spine 
with spina bifida occulta, was denied by rating decision of 
September 1980, and the denial was not timely appealed.  

2.  Evidence submitted since the September 1980 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for a low back condition, 
also referred to as sponydylolisthesis of the lumbosacral 
spine with spina bifida occulta.  


CONCLUSIONS OF LAW

1.  The September 1980 rating decision which denied service 
connection for a low back condition, also referred to as 
sponydylolisthesis of the lumbosacral spine with spina bifida 
occulta, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

2.  Evidence submitted subsequent to the September 1980 
denial of service connection for a low back condition, also 
referred to as sponydylolisthesis of the lumbosacral spine 
with spina bifida occulta, is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of new and material evidence to reopen the claim of 
service connection.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for a low back condition, also referred to 
as sponydylolisthesis of the lumbosacral spine with spina 
bifida occulta, was denied by rating decision of 
September 1980.  Service medical records showed that there 
was no pathology shown for low back pain and x-rays showed 
sponydylolisthesis of the lumbosacral spine with spina bifida 
occulta, which is considered a constitutional and 
developmental defect that is not a disability for VA 
purposes.  See 38 C.F.R. § 3.303(c).  The veteran was sent 
notice of the denial in a letter dated in October 1980; 
however, she did not timely appeal this decision.  

The Board has reviewed the evidence received into the record 
since the September 1980 RO denial and finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for a low back condition, also 
referred to as sponydylolisthesis of the lumbosacral spine 
with spina bifida occulta.  

Evidence submitted since the September 1980 denial of service 
connection includes VA outpatient treatment records, private 
treatment records, and statements from the veteran's mother 
and sibling.  The statements from the veteran's mother and 
sibling are not new and material evidence to reopen the claim 
for service connection.  These statements indicate that prior 
to service, the veteran did not have any back complaints and 
that during her boot camp inservice, she injured her back and 
was medically discharged from service.  This evidence is not 
new and material as neither the veteran's mother or sister 
indicates that they are medical professionals and their 
statements do not relate any medical expertise that either 
individual has to diagnose or indicate the etiology of the 
veteran's inservice condition.  It is well established that 
laypersons cannot provide competent evidence when an expert 
opinion is required, as is the case with establishing the 
etiology or diagnosis of a medical condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The VA outpatient treatment records and private treatment 
records relating to the veteran's low back complaints are new 
and material.  Although neither the VA or private records 
indicate the etiology of the veteran's back disability, they 
both show that the veteran presently has lumbar pathology, 
and lack of low back pathology was one of the basis for 
denial of service connection in September 1980.  This 
evidence is new as it was not before VA at the time of the 
prior denial.  It is also material as it shows a previously 
unestablished fact, present back pathology, that the veteran 
attributes to service.  She has the presence of disc 
pathology.  Therefore, the petition to reopen the claim for 
service connection for a low back condition, also referred to 
as sponydylolisthesis of the lumbosacral spine with spina 
bifida occulta, is granted.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

New and material evidence to reopen the veteran's claim for a 
low back condition, also referred to as sponydylolisthesis of 
the lumbosacral spine with spina bifida occulta, has been 
submitted, and to this extent only, the claim is granted.


REMAND

Upon review of the claims file, the Board finds that 
additional evidentiary development is warranted.  

The veteran and her representative contend, in essence, that 
service connection is warranted for a chronic low back 
disorder based upon service incurrence.  

A medical examination and opinion regarding any link between 
the veteran's service and her low back disorder needs to be 
addressed prior to final resolution of the claim.   
Additionally, it is noted that the veteran has, in addition 
to her claimed disc disorder, sponydylolisthesis of the 
lumbosacral spine with spina bifida occulta.  This is 
considered a constitutional and developmental defect that is 
not a disability for VA purposes.  However, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (1990).  The medical opinion 
should address this issue as it relates to the veteran's low 
back claim.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice of the 
type of evidence necessary to receive a higher disability 
rating, as well as notice of the type of evidence necessary 
for the assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claims 
for service connection claims on appeal, as 
outlined by the Court in Dingess/Hartmann 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
should be made available to the examiner to 
ensure awareness of the veteran's pertinent 
history.  All indicated tests, to include 
x-ray findings, should be accomplished.  
The examination should address whether the 
veteran has a low back disability (ies) and 
name the disability(ies); opine whether any 
such disability is a congenital or 
developmental defect of the low back; if a 
congenital or developmental defect is 
present, is there evidence of any 
superimposed injury to the low back during 
service; if any current low back disability 
is not a congenital or developmental 
defect, is it likely, unlikely, or at least 
as likely as not, linked to an event in 
service.  

The examiner should give a rationale for all 
opinions and conclusions expressed. 

3.  Thereafter, readjudicate the claims of 
service connection for a back disability 
and the claims of service connection for a 
right and left knee disability as secondary 
to a back disability.  If the decision is 
adverse to the appellant, she and her 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable legal 
criteria pertinent to this appeal, and she 
should be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The issues 
of entitlement to service connection for status post medial 
meniscectomy of the left knee, secondary to 
sponydylolisthesis of the lumbosacral spine with spina bifida 
occulta and entitlement to service connection for 
patellofemoral arthrosis of the right knee, secondary to 
sponydylolisthesis of the lumbosacral spine with spina bifida 
occulta are held in abeyance during the pendency of this 
REMAND.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                     
______________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


